In an action pursuant to article 15 of the Real Property Actions and Proceedings Law, plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Geiler, J.), entered April 30,1982, and a resettled judgment of the same court, dated June 17, 1982, which made certain declarations and otherwise dismissed the complaint. H Appeal from the judgment dismissed. The judgment was superseded by the resettled judgment. H Resettled judgment affirmed. No opinion. 11 Respondents are awarded one bill of costs. Mollen, P. J., Mangano and Thompson, JJ., concur.